UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 AKEENA SOLAR, INC. (d/b/a Westinghouse Solar) (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of November 3, 2010, 45,649,366 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). Table of Contents TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4. Controls and Procedures. 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 36 Item 6. Exhibits. 43 SIGNATURES 44 Exhibit Index 45 EX-31.1 Section 302 Certification of CEO EX-31.2 Section 302 Certification of CFO EX-32.1 Section 906 Certification of CEO EX-32.2 Section 906 Certification of CFO 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 (unaudited) December31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Accounts receivable, net Other receivables Inventory, net Prepaid expenses and other current assets, net Assets of discontinued operations Assets held for sale Total current assets Property and equipment, net Other assets, net Long term assets of discontinued operations Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Common stock warrant liability Credit facility — Liabilities of discontinued operations Total current liabilities Long-term liabilities of discontinued operations Total liabilities Commitments, contingencies and subsequent events (Notes 16 and 17) Stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 41,204,551 and 36,406,944 shares issued and outstanding at September30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded September 30, NineMonthsEnded September 30, Net revenue $ Cost of goods sold Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income (expense), net ) 75 ) Adjustment to the fair value of common stock warrants ) Total other income (expense) ) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations (Note 3) Loss from discontinued operations, net of tax ) Net loss $ ) $ ) $ ) $ ) Loss from continuing operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Loss from discontinued operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Net loss per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares used in computing loss per common share: (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity BalanceatJanuary1, 2010 $ $ $ ) $ Issuance of common shares pursuant to October 2009 securities purchase agreement — Issuance of common shares pursuant to May 2010 securities purchase agreement, net — Conversion of common stock warrant liability upon exercise or expiration of warrants — — — Grants of restricted stock, net of forfeitures and repurchases for employee taxes ) — ) Stock-based compensation expense — — — Exercise of warrants for common shares at various exercise prices, $0.001 par value — Net loss — — — ) ) Balance at September 30, 2010 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine MonthsEndedSeptember 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operations: Depreciation Amortization of customer list, customer contracts and patents Unrealized (gain) loss on fair value adjustment of common stock warrants ) Non-cash stock-based compensation expense Changes in assets and liabilities: Accounts receivable ) — Other receivables Inventory ) Prepaid expenses and other current assets ) Assets of discontinued operations – short term Assets held for sale Other assets ) ) Assets of discontinued operations – long-term Accounts payable Accrued liabilities and accrued warranty ) Liabilities of discontinued operations ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Acquisition of property and equipment ) — Acquisition of property and equipment - discontinued operations ) ) Proceeds from disposal of property and equipment from discontinued operations — Net cash used in investing activities ) ) Cash flows from financing activities Borrowing on long-term debt from discontinued operations Repayment of long-term debt from discontinued operations ) ) Borrowings (repayment) on line of credit, net ) Repayments on capital lease obligations from discontinued operations ) ) Restricted cash ) Proceeds from stock offering Proceeds from securities purchase agreement — Proceeds from exercise of warrants Payment of placement agent and registration fees and other direct costs ) ) Employee taxes paid for vesting of restricted stock ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ Supplemental cash flows disclosures: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash financing activity: Fair value of warrants issued in stock offering — Initial fair value of preferred stock issued in offering — Conversion of preferred stock to common stock — Conversion of common stock warrant liability upon exercise of warrants Acquisition of property and equipment under capital lease - discontinued operations — Reclassification of common stock warrant liability to Additional Paid-in Capital — Fair value of warrants issued in connection with induced exercise — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents AKEENA SOLAR, INC. (d/b/a WESTINGHOUSE SOLAR) Notes to Condensed Consolidated Financial Statements September 30, 2010 (Unaudited) 1. Basis of Presentation and Description of Business Basis of Presentation — Interim Financial Information The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with generally accepted accounting principles for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Akeena Solar, Inc. (d/b/a Westinghouse Solar) (“we”, “us”, “our” or the “Company”) for the years ended December31, 2009 and 2008 appearing in our Form 10-K. The September 30, 2010 unaudited interim consolidated financial statements included in this Quarterly Report on Form 10-Q have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements filed with our Annual Report on Form 10-K have been condensed or omitted as permitted by those rules and regulations. In the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for a fair statement of the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. Reclassifications Certain line items in our condensed consolidated balance sheets and our condensed consolidated statements of cash flows have been reclassified to conform to the current presentation. In September 2010, we announced we were exiting the installation business and reclassifying the installation business segment as discontinued operations. (See Note 3. Discontinued Operations). Additionally, parts and supplies, which amounted to $101,000 as of December 31, 2009, and which previously was included in prepaid expenses and other current assets, have now been included in inventory, net. Description of Business Akeena Solar, Inc. was incorporated in February2001 in the State of California and elected at that time to be taxed as an S Corporation. During June2006, we reincorporated in the State of Delaware and became a C Corporation. On August11, 2006, we entered into a reverse merger transaction (the “Merger”) with Fairview Energy Corporation, Inc. (“Fairview”). Pursuant to the merger agreement, the stockholders of Akeena Solar received one share of Fairview common stock for each issued and outstanding share of Akeena Solar common stock. Our common shares were also adjusted from $0.01 par value to $0.001 par value at the time of the Merger. Subsequent to the Merger, the consolidated financial statements include the assets, liabilities and the historical operations of Akeena Solar and Fairview from the closing date of the Merger. We are a manufacturer and distributor of solar power systems and solar panels with integrated microinverters (which we call AC solar panels). We design, market and sell these solar power systems to solar installers, trade workers and do-it-yourself customers through distribution partnerships, our dealer network and retail outlets.Our products are designed for use in solar power systems for residential and commercial rooftop customers. On May 17, 2010, we entered into an exclusive worldwide agreement to manufacture, distribute and market our solar panels under the Westinghouse name.On July 22, 2010, we announced that we will operate under the name “Westinghouse Solar” and, effective July 23, 2010 at the opening of the market, our stock began trading under the stock symbol “WEST” on the NASDAQ Capital Market, and we are listed as Akeena Solar, Inc. (d/b/a Westinghouse Solar). Subject to shareholder approval, we plan in the future to formally change our corporate name to Westinghouse Solar, Inc. On September 7, 2010, we announced that we were expanding our distribution business to include sales of our Westinghouse Solar Power Systems directly to dealers in California and that we were exiting the solar panel installation business. As a result, beginning with the third quarter of 2010, our installation business has been reclassified in our financial statements as discontinued operations.The exit from the installation business is expected to be completed by the end of the fourth quarter of 2010. (See Note 3. Discontinued Operations). Concentration of Risk in Customer and Supplier Relationships During both the three months and nine months ended September 30, 2010, our three largest customers together accounted for 54% of our net revenue from continuing operations.In each of those periods, our top two customers each accounted for more than 10% of our total net revenue. The relative magnitude and the mix of sales to our largest customers have varied significantly quarter to quarter. Over time, as we work to add additional distributors to our network and to grow our distribution business, we anticipate that the relative significance to our revenue of any particular customer will decline. We do not expect any one customer to continue to account for more than 10% of our revenue on anongoing basis. We currently obtain virtually all of our solar panels from Suntech, which manufactures panels for us that are built to our unique specifications, and we currently purchase all of the microinverters used in our AC solar panels from Enphase.We believe that our commercial relationship with each of those suppliers is good.Although we had a significant amount of inventory on hand as of September 30, 2010, and although we believe we could find alternative suppliers for solar panels manufactured to our specifications, and alternative suppliers for microinverters, on comparable terms, the sudden loss of either of our current primary component supply relationships could cause a delay in manufacturing and be disruptive to our operations. 7 Table of Contents 2. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when a solar power system is shipped to a customer. Revenue recognition methods for revenue streams that fall under other categories are determined based on facts and circumstances. Defective solar panels or inverters are covered under the manufacturer warranty. In the event that a panel or inverter needs to be replaced, we will assist the customer in replacing the defective item within the manufacturer’s warranty period (between 15 - 25 years). See the “Manufacturer and installation warranties” discussion below. Deferred revenue consists of installations initiated but not completed within the reporting period. Cash and Cash Equivalents We consider all highly liquid investments with maturities of three months or less, when purchased, to be cash equivalents. We maintain cash and cash equivalents which consist principally of demand deposits with high credit quality financial institutions. At certain times, such amounts exceed FDIC insurance limits. We have not experienced any losses on these investments. Restricted Cash On March 3, 2009, we entered into a Loan and Security Agreement (Cash Collateral Account) with Comerica Bank, dated as of February 10, 2009 (the “2009 Bank Facility”), which has a limit of $1.0 million, subject to our obligation to maintain cash as collateral for any borrowings incurred or any letters of credit issued on our behalf. The 2009 Bank Facility has a termination date of January 1, 2011. As of September 30, 2010, there was approximately $342,000 borrowed under this line of credit. In accordance with the 2009 Bank Facility, we have recorded a corresponding amount under “Restricted cash” on our condensed consolidated balance sheets. Discontinued operations Discontinued operations are presented and accounted for in accordance with Accounting Standards Codification (ASC) 360, “Impairment or Disposal of Long-Lived Assets”, (ASC 360). When a qualifying component of the Company is disposed of or has been classified as held for sale, the operating results of that component are removed from continuing operations for all periods presented and displayed as discontinued operations if: (a) elimination of the component’s operations and cash flows from the Company’s ongoing operations has occurred (or will occur) and (b) significant continuing involvement by the Company in the component’s operations does not exist after the disposal transaction. On September 7, 2010, we announced that we were exiting the solar panel installation business. The exit from the installation business is expected to be completed by the end of the fourth quarter of 2010.The exit from the installation business was therefore classified as discontinued operations for all periods presented under the requirements of ASC 360. Manufacturer and Installation Warranties We warrant our products for various periods against defects in material or manufacturing workmanship. The manufacturer warranties on solar panels and inverters range from 15 to 25years. We assist our customers in the event of a claim under the manufacturer warranty to replace a defected panel or inverter. The liability for the manufacturing warranty of approximately $33,000 at September 30, 2010 and $8,000 at December 31, 2009, is included within “Accrued warranty” in the accompanying condensed consolidated balance sheets. 8 Table of Contents The liability for our manufacturing warranty consists of the following: September 30, 2010(Unaudited) December 31, 2009 Beginning accrued warranty balance (January 1) $ $ — Reduction for labor payments and claims made under the warranty — — Accruals related to warranties issued during the period Ending accrued warranty balance $ $ Patent Costs We capitalize external legal costs and filing fees associated with obtaining or defending our patents and amortize these costs using the straight-line method over the shorter of the legal life of the patent or its economic life. We believe the remaining useful life we assigned to these assets, approximately 14 years as of September 30, 2010, are reasonable. We periodically review our patents to determine whether any such costs have been impaired and are no longer being used. To the extent we no longer use certain patents, the associated costs will be written-off at that time. Recent Accounting Pronouncements Fair Value Measurements and Disclosures ASU Update No. 2009-13 – Revenue Recognition (Topic 605), Multiple Deliverable Revenue Arrangements was issued in October 2009. This guidance eliminates the residual method of allocation and requires the relative selling price method when allocating deliverables of a multiple-deliverable revenue arrangement. The determination of the selling price for each deliverable requires the use of a hierarchy designed to maximize the use of available objective evidence, including: vendor specific objective evidence, third party evidence of selling price, or estimated selling price.The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, and must be adopted in the same period using the same transition method. If adoption is elected in a period other than the beginning of a fiscal year, the amendments in these standards must be applied retrospectively to the beginning of the fiscal year. Full retrospective application of these amendments to prior fiscal years is optional. Early adoption of these standards may be elected. We do not believe the impact of these new accounting standards on our consolidated financial position, results of operations and cash flows. Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses In July 2010, the Financial Accounting Standards Board (“FASB”) issued a pronouncement that requires enhanced disclosures regarding the nature of credit risk inherent in an entity’s portfolio of financing receivables, how that risk is analyzed, and the changes and reasons for such changes in the allowance for credit losses. The new disclosures will require information for both the financing receivables and the related allowance for credit losses at more disaggregated levels and will be effective in fiscal years beginning in 2011. Specific disclosures regarding activities that occur during a reporting period, such as the disaggregated roll forward disclosures, are effective for us at the beginning of our 2011 fiscal year. We do not expect that the adoption of this new accounting standard will have a material impact on our consolidated financial position, results of operations and cash flows. 9 Table of Contents 3. Discontinued Operations On September 7, 2010, we announced that we were exiting the solar panel installation business and we were expanding our distribution business to include sales of our Westinghouse Solar Power Systems directly to dealers in California.The exit from the installation business is expected to be completed by the end of the fourth quarter of 2010. As a result of the decision to exit the California installation business we, recorded a restructuring charge totaling approximately $2.6 million for the quarter ended September 30, 2010, the majority of which consisted of non-cash charges. This restructuring charge was comprised primarily of (i)one-time severance costs of $809,000 related to headcount reductions, which was paid in shares of our common stock, (ii) inventory write downs of $698,000, (iii) lease accelerations and the write off of leasehold improvements of $307,000, (iv) goodwill impairment of $299,000, (v) vehicle, furniture and fixtures and computer equipment write downs of $290,000 and (vi) other prepaid costs write-downs of $239,000. The assets and liabilities of discontinued operations are presented separately under the captions “Assets of discontinued operations,” “Liabilities of discontinued operations” and “Long-term liabilities of discontinued operations,” respectively, in the accompanying condensed consolidated balance sheets at September 30, 2010 and December 31, 2009, and consist of the following: Assets of discontinued operations: September 30, 2010 (unaudited) December 31, 2009 Accounts receivable and other receivables $ $ Prepaid expenses and other current assets Goodwill — Other assets $ $ Liabilities of discontinued operations: September 30, 2010 (unaudited) December 31, 2009 Accounts payable $ $ Customer rebate payable Accrued liabilities Accrued warranty Deferred revenue Current portion of capital lease obligations Current portion of long-term debt Total current liabilities Capital lease obligations, less current portion Long-term debt, less current portion Other long-term liabilities Total discontinued operations liabilities $ $ In connection with the announcement of our exit from the solar panel installation business, we reclassified certain assets as “Assets held for sale,” in the accompanying condensed consolidated balance sheets at September 30, 2010 and December 31, 2009, and consist of the following: Assets held for sale: September 30, 2010 (unaudited) December 31, 2009 Inventory $ $ Office equipment Furniture and fixtures Vehicles $ $ 10 Table of Contents Significant components of our results of discontinued operations consisted of the following (unaudited): Three Months Ended September 30, 2010 Revenue Gross Profit Net Loss Net Loss per Share (Basic and Diluted) Prior to reclassification of discontinued operations $ $ $ ) $ ) Discontinued operations ) ) Continuing operations, as adjusted $ $ $ ) $ ) Three Months Ended September 30, 2009 Revenue Gross Profit Net Loss Net Loss per Share (Basic and Diluted) Prior to reclassification of discontinued operations $ $ $ ) $ ) Discontinued operations ) ) Continuing operations, as adjusted $ $ $ ) $ ) Nine Months Ended September 30, 2010 Revenue Gross Profit Net Loss Net Loss per Share (Basic and Diluted) Prior to reclassification of discontinued operations $ $ $ ) $ ) Discontinued operations ) ) Continuing operations, as adjusted $ $ $ ) $ ) Nine Months Ended September 30, 2009 Revenue Gross Profit Net Loss Net Loss per Share (Basic and Diluted) Prior to reclassification of discontinued operations $ $ $ ) $ ) Discontinued operations ) ) Continuing operations, as adjusted $ $ $ ) $ ) 11 Table of Contents Quarterly Information (unaudited) The following table sets forth our unaudited quarterly summary consolidated statements of operations, which have been restated to include the discontinued operations of our installation segment, for each of the first three quarters of 2010 and for each of the four quarters for the year ended December31, 2009. This data should be read in conjunction with our consolidated financial statements and related notes. These operating results may not be indicative of results to be expected for any future period. For the Quarter Ended March 31, June 30, September 30, Nine Months Ended September 30, Net revenue $ Cost of goods sold Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income (expense), net ) ) 76 Adjustment to the fair value of common stock warrants Total other income (expense) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations ) Loss from discontinued operations, net of tax ) Net loss $ ) $ ) $ ) $ ) Loss from continuing operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Loss from discontinued operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) Net loss per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) 12 Table of Contents For the Quarter Ended March 31, June 30, September 30, December 31, Year Ended December 31, Net revenue $ — $ Cost of goods sold — Gross profit — Operating expenses Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income (expense), net ) ) Adjustment to the fair value of common stock warrants ) Total other income (expense) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations ) Loss from discontinued operations, net of tax ) Net loss $ ) $ ) $ ) $ ) $ ) Loss from continuing operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) $ ) Loss from discontinued operations per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) $ ) Net loss per common and common equivalent share (basic and diluted) $ ) $ ) $ ) $ ) $ ) 13 Table of Contents 4. Accounts Receivable Accounts receivable consists of the following: September 30, 2010(Unaudited) December 31, Trade accounts $ $ Less: Allowance for returns ) ) $ $ 5. Inventory Inventory consists of the following: September 30, 2010(Unaudited) December 31, Work in process $ $ Finished goods $ $ 6. Note Receivable During March 2009, we reached a resolution with a customer who had lost project funding for which we had recorded bad debt expense of $963,000 in the fourth quarter of 2008. The settlement resulted in us receiving a combination of cash, other consideration and a promissory note of $675,000. The $675,000 note receivable was reflected in prepaid expenses and other current assets, net, as of December 31, 2009, with a corresponding reserve of $675,000. In accordance with the terms of the note, the note was paid in full in March 2010 and the $675,000 reserve was reversed to bad debt expense reflected in general and administrative expenses in our consolidated statements of operations. As of September 30, 2010, we had no remaining note receivable. 7. Property and Equipment, Net Property and equipment, net consist of the following: September 30, 2010(Unaudited) December 31, 2009 Office equipment $ $ Furniture and fixtures — Leasehold improvements — Vehicles — Less: Accumulated depreciation and amortization ) ) $ $ Depreciation expense for the three months ended September 30, 2010 and 2009 was approximately $37,000 and $30,000, respectively. Depreciation expense for the nine months ended September 30, 2010 and 2009 was approximately $101,000 and $89,000, respectively. 8. Accrued Liabilities Accrued liabilities consist of the following: September 30, 2010(Unaudited) December 31, 2009 Accrued salaries, wages, benefits and bonus $ $ Accrued accounting and legal fees Other accrued liabilities $ $ 14 Table of Contents 9. Credit Facility On March 3, 2009, we entered into a Loan and Security Agreement (Cash Collateral Account) with Comerica Bank, dated as of February 10, 2009 (the “2009 Bank Facility”), which has a limit of $1.0 million, subject to our obligation to maintain cash as collateral for any borrowings incurred or any letters of credit issued on our behalf. The 2009 Bank Facility has a termination date of January 1, 2011. The 2009 Bank Facility replaced and amended our previous credit facility with Comerica Bank (the “2007 Credit Facility”). As of March 3, 2009, we fully repaid the $17.2 million outstanding principal balance on the 2007 Credit Facility by using our restricted cash balance that was on deposit with Comerica. The 2009 Bank Facility no longer includes an asset-based line of credit, and Comerica Bank has released its security interest in our inventory, accounts receivable, and other assets (other than the cash collateral account as provided in the 2009 Bank Facility). The 2009 Bank Facility does not include any ongoing minimum net worth or other financial covenants, and we are in compliance with the terms of the 2009 Bank Facility as of September 30, 2010. As of September 30, 2010, there was approximately $342,000 borrowed under this line of credit. In accordance with the 2009 Bank Facility, we have recorded a corresponding amount under “Restricted cash” on our condensed consolidated balance sheets. 10. Stockholders’ Equity On March 3, 2009, we closed an offering of securities (the “March 2009 Offering”) pursuant to a securities purchase agreement with certain investors, dated February 26, 2009. Net proceeds from theoffering were approximately $1.4 million, after deducting the placement agents’ fees and other direct expenses. In accordance with the securities purchase agreement, we sold units consisting of an aggregate of (i)1,785,714 shares of common stock at a price of $1.12 per share; (ii) 2,000 shares of Series A Preferred Stock which were convertible into a maximum aggregate of 539,867 shares of common stock, depending upon the volume weighted average trading price of Akeena common stock for a specified period following the Closing; (iii) Series E Warrants to purchase up to 1,339,286 shares of common stock at a strike price of $1.34 per share, which warrants were not exercisable until six months after the Closing and have a term of seven years from the date of first exercisability; (iv) Series F Warrants to purchase up to an aggregate of 540,000 shares of common stock (subject to reduction share for share to the extent shares of common stock were issued upon conversion of the Series A Preferred Stock) at a strike price of $1.12 per share, which warrants were immediately exercisable and had a term of 150 trading days from the Closing; and (v) Series G Warrants to purchase up to an aggregate of 2,196,400 shares of common stock at a strike price of $1.12 per share, which warrants were immediately exercisable and originally had a term of 67 trading days from the Closing (subsequently extended, as described below). During March 2009, the 2,000 shares of Series A preferred stock issued in the financing converted into 539,867 shares of common stock. As a result of the issuance of the conversion shares, the shares of common stock subject to purchase under the Series F Warrants were reduced by 539,867 shares. On April 20, 2009, we entered into an amendment agreement (the “Amendment Agreement”) with investors who had previously acquired the Series G Warrants on March3, 2009 (the “Original Series G Warrants”).In the Amendment Agreement, the investors agreed to purchase 425,000 shares of common stock through exercise of their Original Series G Warrants, with gross proceeds to us of $476,000. In conjunction with that exercise, the term of the remaining Original Series G Warrants, was amended such that the unexercised balance of the Original Series G Warrants had a term extending until August 10, 2009, and we issued to the same investors additional, newly issued Series G Warrants to purchase up to an aggregate of 1,275,000 shares of Common Stock on the same terms as the amended Original Series G Warrants and at a strike price of $1.12 per share (the “Additional Series G Warrants”). On June 1, 2009, we entered into another amendment agreement (the “Second Amendment Agreement”) with investors who had previously acquired Series G Warrants. Pursuant to the Second Amendment Agreement, the investors purchased 625,000 shares of our common stock through the exercise of a portion of their Series G Warrants, with gross proceeds to us of $700,000.In conjunction with that exercise, we and the investors agreed to further amend the remaining Series G Warrants, to extend the term of the unexercised balance of the Series G Warrants until November 6, 2009 and to delete certain of the potential adjustment provisions.In addition, we issued new Series H Warrants to purchase up to an aggregate of 625,000 shares of Common Stock at a strike price of $1.34 per share.The Series H Warrants became exercisable on December 1, 2009 and originally had a term of six months from the day they first become exercisable. In conjunction with the May 17, 2010 transaction discussed below, the expiration date for the Series H Warrants was extended until December 1, 2011. On October 21, 2009, we entered into a securities purchase agreement with an institutional investor.The agreement permits us to exercise a “put” right to sell shares of common stock to the purchaser, and permits the purchaser to exercise a “call” right to purchase shares of common stock from us, in multiple “draw downs” from time to time over the life of the agreement.The agreement extends until October 21, 2010, unless terminated before that date. The shares in each draw down will be sold at the closing price from the latest trading day, but in no event less than $1.14 per share. Unless waived by both parties, the maximum dollar value of any single draw down is limited to 25% of the total dollar trading volume on the trading day prior to the day of the draw down notice, or $250,000, whichever is less.Sales of shares and warrants under the agreement are subject to the limitation on the aggregate value of securities issuable in a rolling 12 month period under our Form S-3 registration statement. Over the life of the agreement, the 15 Table of Contents aggregate maximum amount of draw downs is $15 million.At the end of the agreement, the purchaser will receive warrants to purchase a number of shares of common stock equal to 15% of the number of draw down shares issued over the course of the agreement, with a warrant term of three years and exercise prices equal to the purchase prices for each related draw down, or the latest closing market price when the warrant is issued, whichever is higher. During the nine months ended September 30, 2010, we issued 483,753 shares of common stock under the securities purchase agreement, with net proceeds of approximately $594,000. On May 17, 2010, we entered into a securities purchase agreement with certain institutional accredited investors relating to the sale of 2,717,392 shares of common stock at a price of $0.92 per share and Series I Warrants to purchase up to 1,358,696 shares of common stock (50% of the number of shares of common stock initially issued) at an exercise price of $1.10 per share, which warrants are not exercisable until six months after issuance and have a term of five and one-half years.The aggregate purchase price for the Securities was $2,500,000. Under the Securities Purchase Agreement, we also agreed to amend the still outstanding Series H Warrants to extend the term until December 1, 2011. The outstanding Series H Warrants were issued on June 1, 2009, and were due to expire on June 1, 2010. The remaining outstanding Series H Warrants represent the right to purchase up to an aggregate of 625,000 shares of common stock at an exercise price of $1.34 per share. See Note 12 for a discussion of the accounting treatment of the stock warrant transactions described above. 11. Stock Option Plan and Stock Incentive Plan On August8, 2006, we adopted the Akeena Solar, Inc. 2006 Stock Incentive Plan (the “Stock Plan”) pursuant to which 450,000 shares of common stock were available for issuance to employees, directors and consultants under the Stock Plan as restricted stock and/or options to purchase common stock. On December20, 2006, the Stock Plan was amended to increase the number of shares available for issuance under the Stock Plan from 450,000 shares to 1,000,000 shares. On August 24, 2007, the Stock Plan was amended to increase the number of shares available for issuance under the Stock Plan from 1,000,000 shares to 4,000,000 shares. On October 21, 2008, the Stock Plan was amended to increase the number of shares available for issuance to 5,000,000 shares. At the annual meeting of shareholders held on May 7, 2010, the Stock Plan was amended to increase the number of shares available for issuance to 12,000,000 shares. Restricted stock and options to purchase common stock may be issued under the Stock Plan. The restriction period on the restricted stock granted generally expires at a rate of 25% per year over four years, unless decided otherwise by our Compensation Committee. Options to purchase common stock generally vest and become exercisable as to one-third of the total amount of shares subject to the option on each of the first, second and third anniversaries from the date of grant. Options to purchase common stock generally have a 5-year term. We use the Black-Scholes-Merton Options Pricing Model (Black-Scholes) to estimate fair value of our employee and our non-employee director stock-based awards. Black-Scholes requires various judgmental assumptions, including estimating stock price volatility, expected option life and forfeiture rates. If we had made different assumptions, the amount of our deferred stock-based compensation, stock-based compensation expense, gross margin, net loss and net loss per share amounts could have been significantly different. We believe that we have used reasonable methodologies, approaches and assumptions to determine the fair value of our common stock, and that our deferred stock-based compensation and related amortization were recorded properly for accounting purposes. If any of the assumptions we used change significantly, stock-based compensation expense may differ materially in the future from that recorded in the current period. We measure compensation expense for non-employee stock-based compensation under Accounting Standards Codification (ASC) 505-50, “Equity-Based Payments to Non-Employees.” The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The estimated fair value is measured utilizing Black-Scholes using the value of our common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete (generally the vesting date). The fair value of the equity instrument is charged directly to expense and additional paid-in capital. We recognized stock-based compensation expense of approximately $1.6 million and $862,000 during the three months ended September 30, 2010 and 2009, respectively, and approximately $2.5 million and $1.9 million during the nine months ended September 30, 2010 and 2009, respectively, relating to compensation expense calculated based on the fair value at the time of grant for restricted stock and based on Black-Scholes for stock options granted under the Stock Plan. 16 Table of Contents The following table sets forth a summary of restricted stock activity for the nine months ended September 30, 2010: Number of Restricted Shares Weighted-Average Grant Date Fair Value Outstanding and not vested beginning balance at January 1, 2010 $ Granted $ Forfeited/cancelled ) $ Released/vested ) $ Outstanding and not vested at September 30, 2010 $ Restricted stock is valued at the grant date fair value of the common stock and expensed over the requisite service period or vesting period. We estimate forfeitures when recognizing stock-based compensation expense for restricted stock, and the estimate of forfeitures is adjusted over the requisite service period should actual forfeitures differ from such estimates. At September 30, 2010 and December 31, 2009, there was approximately $846,000 and $1.8 million, respectively, of unrecognized stock-based compensation expense associated with the granted but unvested restricted stock. Stock-based compensation expense relating to these restricted shares is being recognized over a weighted-average period of 2.1 years. The total fair value of shares vested during the nine months ended September 30, 2010 was approximately $624,000. Tax benefits resulting from tax deductions in excess of the compensation cost recognized (excess tax benefits) are classified as financing cash flows on our consolidated statements of cash flows. During the nine months ended September 30, 2010, there were no excess tax benefits relating to restricted stock and therefore there is no impact on the accompanying consolidated statements of cash flows. The following table sets forth a summary of stock option activity for the nine months ended September 30, 2010: Number of Shares Subject to Option Weighted-Average Exercise Price Outstanding at January 1, 2010 $ Granted $ Forfeited/cancelled/expired ) $ Exercised — $ - Outstanding at September 30, 2010 $ Exercisable at September 30, 2010 $ Stock options are valued at the estimated fair value grant date or the measurement date and expensed over the requisite service period or vesting period. The weighted-average volatility was based upon the historical volatility of our common stock price. The fair value of stock option grants during the nine months ended September 30, 2010 and 2009 was estimated using the Black-Scholes option-pricing model with the following assumptions: Nine Months Ended September 30, Weighted-average volatility % % Expected dividends % % Expected life 3.9 years 3.3 years Weighted-average risk-free interest rate % % The weighted-average fair value per share of the stock options as determined on the date of grant was$0.51 for the stock options to purchase 1.6 million shares of common stock granted during the nine months ended September 30, 2010. The weighted-average remaining contractual term for the stock options outstanding (vested and expected to vest) and exercisable as of September 30, 2010 and 2009, was 2.3 years and 3.8 years, respectively. The total estimated fair value of stock options vested during the nine months ended September 30, 2010 was approximately $315,000. 17 Table of Contents We estimate forfeitures when recognizing stock-based compensation expense for stock options and the estimate of forfeitures is adjusted over the requisite service period should actual forfeitures differ from such estimates. At September 30, 2010 and December 31, 2009, there was approximately $1.2 million and $2.3 million, respectively, of unrecognized stock-based compensation expense associated with stock options granted. Stock-based compensation expense relating to these stock options is being recognized over a weighted-average period of 2.45 years. Tax benefits resulting from tax deductions in excess of the compensation cost recognized (excess tax benefits) is classified as financing cash flows on our consolidated statements of cash flows. During the nine months ended September 30, 2010, there were no excess tax benefits relating to stock options and therefore there is no impact on the accompanying consolidated statements of cash flows. 12. Stock Warrants During March 2009, in connection with the March 2009 Offering as described above in Note 10, we issued three series of warrants (Series E, F and G) to purchase shares of our common stock. We issued Series E Warrants to purchase 1,339,285 shares of common stock at an exercise price of $1.34 per share. The fair value of the warrants was estimated using Black-Scholes with the following weighted average assumptions:risk-free interest rate of 2.69%, an expected life of five years; an expected volatility factor of 112% and a dividend yield of 0.0%. The value assigned to these warrants was approximately $1.0 million, of which $1.0 million was reflected as common stock warrant liability with an offset to additional paid-in capital as of the offering close date. As of September 30, 2010, the fair value of the warrants was estimated using Black-Scholes with the following weighted average assumptions:risk-free interest rate of 0.6%, an expected life of 3.4 years; an expected volatility factor of 103.9% and a dividend yield of 0.0%. The fair value of the warrants decreased to $448,000 as of September 30, 2010 and we recognized an $799,000 favorable non-cash adjustment from the change in fair value of these warrants for the nine months ended September 30, 2010. We issued Series F Warrants to purchase 540,000 shares of common stock in connection with the March 2009 Offering at an exercise price of $1.12 per share. During March 2009, warrants to purchase 539,867 shares of common stock were canceled upon the conversion of 2,000 shares of Series A preferred stock into 539,867 shares of common stock pursuant to the terms of the March 2009 Offering. Because of the built-in price protection in the combined 150-Day Warrants and preferred stock instrument, we classified the estimated fair value of the combined instrument of $380,000 as a liability. The fair value of these warrants increased to $464,000 at the time of the cancellation resulting in recognizing an $84,000 non-cash charge. The $464,000 common stock warrant liability was reclassified to additional paid-in capital upon cancelation. The remaining 133 Series F Warrants expired during May 2009. We issued Series G Warrants to purchase 2,196,400 shares of common stock in connection with the March 2009 Offering at an exercise price of $1.12 per share (the “Original Series G Warrants”). The fair value of the warrants was estimated using Black-Scholes with the following weighted-average assumptions:risk-free interest rate of 0.16%, an expected life of 51 days; an expected volatility factor of 112% and a dividend yield of 0.0%. The original value assigned to these warrants was approximately $264,000 and we recorded the $264,000 fair value of the warrants to common stock warrant liability with an offset to additional paid-in-capital at the offering close date. On April 20, 2009, we entered into an amendment agreement (the “Amendment Agreement”) with investors who had previously acquired Series G Warrants in connection with the March 2009 Offering. In the Amendment Agreement, the investors agreed to purchase 425,000 shares of common stock through exercise of their Original Series G Warrants and we agreed to extend the term of the remaining Original Series G Warrants until August 10, 2009 and to issue to the investors additional, newly issued Series G Warrants to purchase up to an aggregate of 1,275,000 shares of our common stock on the same terms as the amended Original Series G Warrants and at a strike price of $1.12 per share (the “Additional Series G Warrants”).As of April 20, 2009, the fair value of the amended Original Series G Warrants and the Additional Series G Warrants was estimated using Black-Scholes with the following weighted average assumptions:risk-free interest rate of 0.04%, an expected life of 0.2 years; an expected volatility factor of 115.6% and a dividend yield of 0.0%. As a result, the fair value of the warrants increased $653,000 and we recognized a non-cash charge from the change in fair value of these warrants. On June 1, 2009, we entered into another amendment agreement (the “Second Amendment Agreement”) with investors who had previously acquired Series G Warrants. Pursuant to the Second Amendment Agreement, the investors agreed to purchase 625,000 shares of common stock through exercise of their Series G Warrants and we agreed to further extend the term of the remaining Series G Warrants until November 6, 2009. As of June 1, 2009, the fair value of the remaining Original Series G Warrants and the Additional Series G Warrants was estimated using Black-Scholes with the following weighted average assumptions:risk-free interest rate of 0.13%, an expected life of 0.3 years; an expected volatility factor of 115.2% and a dividend yield of 0.0%. As a result, the fair value of the warrants increased $258,000 and we recognized a non-cash charge from the change in fair value of these warrants. Pursuant to the 18 Table of Contents Second Amendment Agreement, we and the investors also agreed to delete certain of the potential adjustment provisions and as a result, the remaining warrant liability of the Original Series G Warrants and the Additional Series G warrants of $777,400 was reclassified to additional paid-in-capital. Lastly, pursuant to the Second Amendment Agreement, we agreed to issue new Series H Warrants to purchase up to an aggregate of 625,000 shares of our common stock at a strike price of $1.34 per share.The Series H Warrants became exercisable on December 1, 2009 and had a term of six months from the day they first became exercisable. The fair value of the Series H Warrants was estimated using Black-Scholes with the following weighted average assumptions:risk-free interest rate of 0.29%, an expected life of 0.8 years; an expected volatility factor of 115.2% and a dividend yield of 0.0%. The value assigned to these warrants was approximately $303,400 as of June 1, 2009, and we recognized a non-cash charge for the fair value of these warrants of $303,000 with an offset to additional paid-in-capital. On May 17, 2010, we entered into a Securities Purchase Agreement and issued Series I Warrants to purchase 1,358,696 shares of common stock at an exercise price of $1.10 per share (the “Series I Warrants”). The fair value of the warrants was estimated using Black-Scholes with the following weighted-average assumptions:risk-free interest rate of 1.28%, an expected life of 4.1 years; an expected volatility factor of 107% and a dividend yield of 0.0%. The estimated value of these warrants was approximately $950,000. Under the May 17, 2010 Securities Purchase Agreement, we also agreed to extend the term of the remainder of our outstanding Series H Warrants until December 1, 2011. The estimated value assigned to the extension of these warrants was approximately $210,000. As a result of our adoption of Topic 815 - Derivatives and Hedging (Topic 815), warrants to purchase 588,010 shares of our common stock previously treated as equity pursuant to the derivative treatment exemption were no longer afforded equity treatment. The warrants had exercise prices ranging from $2.75-$3.95 and expired in March and June 2010. Effective January 1, 2009, we reclassified the fair value of these warrants to purchase common stock, which had exercise price reset features, from equity to liability status as if these warrants were treated as a derivative liability since their date of issue in March and June 2007. On January 1, 2009, we reclassified from additional paid-in capital, as a cumulative effect adjustment, $998,000 to beginning retained deficit and $289,000 to common stock warrant liability, to recognize the fair value of such warrants on such date. These warrants were subject to an adjustment triggered by the March 2009 Offering, such that the 588,010 shares of common stock were adjusted to purchase an aggregate of 2,618,943 shares of our common stock at an exercise price of $0.86 per share. As of September 30, 2010, all of these warrants were either exercised or expired. Upon the exercise or expiration of warrants during the nine months ended September 30, 2010, the fair value of the warrants was estimated using the Black-Scholes pricing model with the following weighted average assumptions:risk-free interest rates ranging from 0.02%-0.17%, expected life ranging from 0.01-0.42 years, an expected volatility factor of 107%-111% and a dividend yield of 0.0%. We recognized a $1.1 million favorable non-cash adjustment from the change in fair value of these warrants for the nine months ended September 30, 2010. The following table summarizes the Warrant activity for the nine months ending September 30, 2010: Warrants for Number of Shares Weighted-Average Exercise Price Outstanding at January 1, 2010 $ Issued $ Exercised ) $ ) Cancelled/expired ) $ ) Outstanding at September 30, 2010 $ 13. Earnings Per Share On January1, 2009, we adoptedAccounting Standards Codification (ASC) 260 (formerly Financial Accounting Standards Board Staff Position (FSP) Emerging Issues Task Force (EITF) 03-6-1) (ASC 260), Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities (the “Staff Position”), which states that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents are considered participating securities and shall be included in the computation of net income (loss) per share pursuant to the two-class method described in ASC 260 (formerly Statement ofFinancial Accounting Standards (SFAS) No.128), Earnings Per Share. In accordance with the Staff Position, basic net income (loss) per share is computed by dividing net income (loss), excluding net income (loss) attributable to participating securities, by the weighted average number of shares outstanding less the weighted average unvested restricted shares outstanding. Diluted net income (loss) per share is computed by dividing net income (loss), excluding net income (loss) attributable to participating securities, by the denominator for basic net income (loss) per share and any dilutive effects of stock options, restricted stock, convertible notes and warrants. 19 Table of Contents The following table sets forth the computation of basic and diluted net loss per share (unaudited): Three Months Ended September 30, Nine Months Ended September 30, Basic: Numerator: Net loss $ ) $ ) $ ) $ ) Less: Net loss allocated to participating securities Net loss attributable to stockholders $ ) $ ) $ ) $ ) Denominator: Weighted-average shares outstanding Weighted-average unvested restricted shares outstanding ) Denominator for basic net loss per share Basic net loss per share attributable to common stockholders $ ) $ ) $ ) $ ) Diluted: Numerator: Net loss $ ) $ ) $ ) $ ) Less: Net loss allocated to participating securities Net loss attributable to stockholders $ ) $ ) $ ) $ ) Denominator: Denominator for basic calculation Weighted-average effect of dilutive stock options — Denominator for diluted net loss per share Diluted net loss per share attributable to common stockholders $ ) $ ) $ ) $ ) The following table sets forth potential shares of common stock at the end of each period presented that are not included in the calculation of diluted net loss per share because to do so would be anti-dilutive: September 30, Stock options outstanding Unvested restricted stock Warrants to purchase common stock 14. Fair Value Measurement We use a fair-value approach to value certain assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. We use a fair value hierarchy, which distinguishes between assumptions based on market data (observable inputs) and an entity’s own assumptions (unobservable inputs). The hierarchy consists of three levels: • Level one — Quoted market prices in active markets for identical assets or liabilities; • Level two — Inputs other than level one inputs that are either directly or indirectly observable; and 20 Table of Contents • Level three — Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Determining which category an asset or liability falls within the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter. Assets and liabilities measured at fair value on a recurring basis are summarized as follows (unaudited): Assets Level 1 Level 2 Level 3 September 30, Fair value of cash equivalents $ $
